Opinion
Per Curiam,
The appeal is from a decree in equity dismissing a complaint alleging the existence of an oral partnership between the plaintiff, Stanley A. Kemp, and his brother-in-law, John Kach, the defendant. The printed record consists of 861 pages. The testimony is in part contradictory, with the findings of fact depending upon the credibility of witnesses. The chancellor found that plaintiff is not and never has been a partner with defendant in the business in question. Such finding is amply supported by the testimony and was approved by the court in banc. It would serve no useful purpose to discuss the seventy-one exceptions filed by plaintiff to the adjudication and their disposition by the court in banc, since action thereon Avould not alter the controlling finding of no partnership.
The decree is affirmed at the cost of appellant.